 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRollyson Aluminum Products, Inc. and Roger D. RuthRollyson Aluminum Products, Inc. and Shopmen'sLocal Union No. 819, of the International Associa-tion of Bridge, Structural and Ornamental IronWorkers, AFL-CIO, Petitioner. Cases 9-CA-10470 and 9-RC-11604August 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn March 29, 1977, Administrative Law JudgeRobert E. Mullin issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions 2of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Rollyson Alumi-num Products, Inc., South Point, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that Case 9-RC-11604 be,and it hereby is, remanded to the Regional Directorfor Region 9 for the purpose of opening and countingthe ballots of Roger D. Ruth, Dale Palmer, CletusRandles, Ronald Lynd, and Howard Moore. There-after, the Regional Director will issue a revised tallyof ballots and take whatever other action is indicatedby the results of that tally. If the revised tally ofballots indicates that the remaining challengedballots are sufficient in number to affect the results ofthe election, the Regional Director for Region 9 shallconduct an investigation of the challenged ballots ofShirley Caines, Lloyd Daniel, Claude Howard,Joanna Jenkins, John Jones, Kenneth Lawson,Eugene Lykins, and Clyde Pennington and issue asupplemental report containing findings of fact andrecommendations to the Board as to the dispositionof the challenges.231 NLRB No. 71The parties to this proceeding may file exceptionsto the Regional Director's supplemental reportpursuant to Section 102.69 of the Board's Rules andRegulations, as amended.The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In the absence of exceptions thereto, we adopt pro formn theAdministrative Law Judge's dismissal of the 8(aXI) allegation that theRespondent's president, Rollyson, solicited employee grievances in an effortto persuade employees to abandon the Union.DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This is aconsolidated proceeding involving allegations that theabove-named Employer engaged in unfair labor practicesin violation of Section 8(aX)(1) and (3) and also involvingchallenges to the eligibility of certain voters in an electionheld pursuant to a petition filed by the above-namedUnion in Case 9-RC-11604.The unfair labor practice allegations are set forth in acomplaint issued in Case 9-CA-10470 on August 26,1976.1 By order dated August 26, 1976, the RegionalDirector for Region 9 consolidated the complaint case withCase 9-RC-11604, the above-numbered representationmatter, and directed a hearing. In its answer, duly filed, theRespondent conceded certain facts with respect to itsbusiness operations, but it denied all allegations that it hadcommitted any unfair labor practices.The hearing of these consolidated cases was held onNovember 8, 1976, in Ironton, Ohio. At the hearing allparties were represented. All were given full opportunity toexamine and cross-examine witnesses, and to file briefs.Oral argument was waived. On December 8, 1976, theGeneral Counsel and the Respondent submitted briefs.Upon the entire record herein, and from my observationof the witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, an Ohio corporation, is engaged in themanufacture of windows and patio doors at a plant inSheridan, Ohio.2During the 12 months preceding theissuance of the complaint, a representative period, theRespondent had a direct outflow of goods in interstatecommerce valued in excess of $50,000 which it sold andshipped from the aforesaid plant in Sheridan to pointsoutside the State of Ohio. Upon the foregoing facts, theThe charge was filed on July 16, 1976.2 The complaint referred to the location of the Respondent's plant asSheridan, Ohio, whereas a Board Decision and Direction of Electiondescribed the same facility as being at South Point. There is no explanationin the record for this apparent discrepancy. In any event, it appears that theRespondent has only one plant in the State of Ohio and hereinafter it will beassumed that this installation is located at Sheridan.422 ROLLYSON ALUMINUM PRODUCIS, INC.Respondent concedes, and it is now found, that RollysonAluminum Products, Inc., is an employer as defined inSection 2(2) of the Act and is engaged in commerce and inoperations affecting commerce as defined in Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Respondent concedes, and it is now found, that theUnion (also known herein as Ironworkers), is a labororganization within the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionCase 9-CA- 10470The Respondent's plant has approximately 130 employ-ees. In May 1976,3the Union began an organizationalcampaign among those workers. On June 30, employeeRoger D. Ruth was terminated. His discharge is an issue inthis case. On July 19, the Union filed a representationpetition in Case 9-RC-11604, which ultimately resulted inthe holding of a secret-ballot election on September 30.The General Counsel alleges that the Respondentviolated Section 8(a)(3) by its termination of Ruth andSection 8(a)(1) by various other acts and conduct. All ofthese allegations are denied by the Respondent in theirentirety.B. The Respondent's Supervisory StaffThe Respondent acknowledged only James Rollyson, theRespondent's president, and Elwood Wilson, the plantsuperintendent, as having supervisory status. Wilsontestified that the plant generally had from 120 to 130employees, with about 75, or more, on the day shift (6:30a.m. to 2:30 p.m.), about 35 on the second shift (2:30 to11:30 p.m.), and the balance on the night shift (11:30 p.m.to 7:30 a.m.). The Respondent has another plant inFlorida. President Rollyson testified that he is now living inthe latter State, that he comes to the plant in Sheridan onlyabout once a month and customarily returns to Floridaafter no more than a brief visit at the facility in Ohio. As aresult, it is evident that for most of each month PlantSuperintendent Wilson is the only acknowledged supervi-sor on the premises. Obviously, a plant with over 120employees and operating on a three-shift-a-day basis hasneed for substantial supervision by more than a singlerepresentative of management. Yankee Department Stores,Inc., a Subsidiary of Hartfield-Zodys, Inc., d/b/a Zodys,Elkhart, Indiana, 211 NLRB 306, 309 (1974); RochesterCadet Cleaners, Inc., 205 NLRB 773, 781 (1973); McKinnonServices, Inc., 174 NLRB 1141, 1143 (1969); Swan SuperCleaners, Inc., 152 NLRB 163, 168 (1965).Thomas E. Smith testified that he acts as the assistant toPlant Superintendent Wilson. He acknowledged that hemight be called the "assistant plant superintendent." Smithtestified that he grants employees time off, transfers themfrom one department to another, and has effectively:3 All dates hereinafter are for the year 1976 unless specifically notedotherwise.recommended the hiring and discharge of employees. It isnow found that Smith is a supervisor within the meaning ofthe Act.The employment status of Charlotte McQuaid, CharlottePierce, Victor Sharp, and James H. Vaughn is also inquestion. At the hearing, the Respondent characterizedthese individuals as only "crew leaders." Each of them wasin charge of a department at the plant. McQuaid was incharge of the "single hung department," Pierce theinsulated glass department, Sharp the slider department,and Vaughn the load-out, shipping, and receiving depart-ment. The title "crew leader" does not appear in theemployee handbook which the Respondent issued to itspersonnel. The handbook does, however, contain numer-ous references to "Department Supervisors," Thus, theemployee manual specifies when an individual is to reportabsences and tardiness to his "Department Supervisor"and the occasions when the employee must have "yourSupervisor ...initial your time card." The handbookfurther provides that "Department Supervisors will ap-prove all vacation schedules for their departments with theconcurrence of the Plant Superintendent." AssistantSuperintendent Smith testified that the term "DepartmentSupervisor," as used in the handbook, was synonymous,with "crew leader."All of the crew leaders are paid a salary, whereas theemployees under them receive an hourly wage. EmployeeSandra Lee Perry credibly testified that Crew LeaderMcQuaid has 10 to 12 employees in the single hungdepartment, that McQuaid approves requests for leave,grants time off, initials the employees' timecards, and givesher and all the other employees in the department theorders with which they must comply during the work shift.Crew Leader Pierce testified that she had eight employeesin her insulated glass department. She further testified thatshe has written up employees for infractions of the plantrules and that she has recommended the discharge of anemployee. Crew Leader Sharp testified that he had 17employees under him in the slider department. He furthertestified that he recommends employees for promotion.Employees Roger D. Ruth, Glenna Crum, and JanetMcClasky, all of whom worked in the slider department,testified that it was from Sharp that they received theirorders during the working day, and that he initialed theirtimecards and gave them permission to be absent.Assistant Plant Superintendent Smith also testified thatSharp was authorized to write up employees for disciplin-ary infractions. James Vaughn testified that as crew leaderof the load-out, receiving, and shipping department he hadauthority to recommend the discharge of employees, thathe has done so with respect to three or four individuals andthat most of those involved were subsequently terminated.He further testified that he has written up employees andauthorized overtime. According to Superintendent Wilson,Vaughn is on the evening shift with about 35 employeesand, after the departure of Assistant Superintendent Smithat or about 6 p.m., Vaughn is the next ranking representa-tive of management at the plant. On the basis of theforegoing findings it is now found that McQuaid, Pierce,423 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Vaughn are supervisors within the meaning of Section2(1 1) of the Act.Smith further testified that, in addition to the four above-named crew leaders, Claude Howard, Kenneth Lawson,Shirley Caines, Lloyd Daniel, and Clyde Pennington alsoacted in that same capacity at the Respondent's plant. Notestimony was offered as to the specific duties or functionsof the last named. However, on the basis of the testimonyalready offered as to the work of crew leaders generally it isnow found that all of them were departmental supervisorsas described in the employees' handbook and that, as such,they had supervisory status.C. The Alleged Violations of Section 8(a)(l);Findings and Conclusions With Respect TheretoEarly in May employee Roger D. Ruth circulated apetition to secure the names of coworkers who wereinterested in getting a union. In the process of solicitingsignatures he talked with almost all of the employees in theplant. After he had secured about 60 names on his petitionRuth contacted an organizer for the Ironworkers. A shortwhile later, Carl Richison, a union representative, met withabout five of the employees, including Ruth, at the home ofthe latter and all of them signed union cards. A short whilethereafter, Ruth began circulating authorization cardsamong his coworkers and secured about 45 signed cardsfrom them.Assistant Superintendent Smith acknowledged that theRespondent had no rules on soliciting in effect. Neverthe-less, after the initiation of the organizational campaign,several of the Respondent's supervisors told the employeesthat they could not discuss the subject of unionizationwhile on duty. Employee Glenna Crum testified that, earlyin May, Assistant Superintendent Smith came up to a tablewhere she and several coworkers were conversing and toldthem "You shouldn't be talking about the Union oncompany time" that usually when unions came they causedtrouble and he "didn't want to see anybody get hurt."Employee Kenna Jean Kelly testified that near the end ofMay, Smith told her and several other employees that 'if aunion came in ...there was trouble and somebody gothurt or there was property damage." Employee JanetMcClasky testified that on another occasion, early in June,Smith told her and several of her colleagues that he "didn'twant us talking about the union on company time."Employee Sandra Lee Perry testified that on or about Julyi, Supervisor McQuaid told her and the other employees inthe single hung department that Smith had "sent word forus not to talk about the Union" and that if anyone washeard discussing the Union the employee would berequired "to punch [her] time card and go home."4Smithconceded that he discussed the Union with the employeesand made some statements on the subject. He did not denythe version of the foregoing conversations related by theemployees. Crum, Kelly, McClasky, and Perry werecredible in the testimony that is set forth above and it isnow found that the conversations in question occurredsubstantially as they described them.4 McQuaid was never called as a witness.5 Several years earlier the Union had made an unsuccessful attempt toorganize the Respondent's Sheridan plant.Employee Ruth testified that in mid-May, and after hestarted soliciting signatures on his petition for a union, heheard Berky Bradshaw, a coworker, tell Supervisor Sharp,who was then his foreman, that Ruth was the one whostarted the union campaign. Soon thereafter, Sharp askedRuth "What's this about a Union?" Ruth at first feignedlack of knowledge as to the subject and then Sharp added"don't give me that ...everybody knows what you'redoing, so be careful." Ruth's testimony was credible and itwas not denied by either Sharp or Bradshaw. Sharptestified that about a month later and in mid-June,Assistant Superintendent Smith asked that he speak toRuth about soliciting authorizations and that he did so.According to Sharp, "I asked him if he was passing cardson company time and he said no." Sharp testified, "I toldhim 'you could be fired for that.' "On June 18, President Rollyson spoke to all of theemployees at a meeting held at the plant during workinghours. Rollyson testified that he held such meetings withthe employees only rarely and that the one in question wasthe first in at least 2 years. Rollyson and several of theemployees present testified as to the contents of his talk atthis time. Rollyson told the employees that he did not feelthat a union would do them any good because he wasunable to pay any higher wages than they were thenreceiving, that the Company was in difficult financialstraits and that if any of them cared to examine theRespondent's financial records he would gladly let theminspect the books. Rollyson testified that he told them that"if they had anything that they wanted to discuss with me..I would be glad to discuss it." According to Ruth, theRespondent's president told them that "if anyone had anyproblems let them come to the office after the meeting."Rollyson testified that subsequent to the meeting, Ruthwas the only employee that came to see him at his office.According to Ruth, when he went to Rollyson's office heopened the conversation by stating that he was one of thosewho was trying to start a union and that the rejoinder ofthe company president was "Well, we can't fire you forthat." Rollyson acknowledged that Ruth told him of hisinvolvement with the Union and that he was interested insecuring a better job. Rollyson testified that he assuredRuth that as soon as an opening materialized he wouldhave Superintendent Wilson, or his assistant Smith, letRuth have the opportunity.Late in the month of June, Ruth received a promotionand was transferred to a job on the night shift where he wasunder the supervision of Supervisor James H. Vaughn.Ruth testified that on the third night that he was on his newassignment, Supervisor Vaughn initiated a conversationconcerning the Union and told Ruth that he would "hateto see you ruin yourself. ..Ed [Plant Manager Wilson]wants to run a company and the Union is forcing him toclose." According to Ruth, Vaughn told him "if this timethe Union did come in,5Jim Rollyson would close down."Vaughn acknowledged having had a conversation withRuth at the time and place in question and that he had toldthe employee that he did not think highly of unions.However, he denied having suggested to any employee that424 ROLLYSON ALUMINUM PRODUCTS, INC.Rollyson would close the plant if the Union was successfulin organizing a majority of the employees. Vaughn's denialwas unpersuasive. It is now found that Ruth was the morecredible witness as to this conversation and that thesupervisor made the comments which the employeeattributed to Vaughn.Employee James L. Cremeans testified that on June 30,Supervisor Vaughn asked him whether Ruth (who wasdischarged that night) "had tried to force me to sign aunion card." According to Cremeans, he told the supervi-sor that Ruth had not forced him to sign a card, but that hehad, in fact, signed an authorization at Ruth's request.Vaughn acknowledged that he questioned Cremeans as towhether Ruth had solicited his signature on a union card.He further testified that he discussed the subject withCremeans, who was one of the younger employees and theson of a personal friend, because he was "interested in his[Cremeans'] welfare." According to Vaughn, he wasconcerned, because he feared that if Cremeans signed acard "his welfare would have been harmed" and "if hebecame an agitator in the Union, he could have becomehurt."Concluding FindingsOn the basis of the foregoing facts, it is now found thatthe Respondent engaged in violations of Section 8(a)(1) ofthe Act by the following actions and comments of itsofficials and supervisors: (I) Assistant SuperintendentThomas E. Smith's statements to employee Crum early inMay to the effect that she and her coworkers should not betalking about the Union on company time because "hedidn't want to see anybody get hurt." (2) Smith's commentsto employee McClasky and her colleagues early in June tothe effect that he "didn't want [the employees] talkingabout the Union on company time." (3) Smith's statementto employee Kelly that "if a union came in ... there wastrouble and somebody got hurt or there was propertydamage." (4) Supervisor McQuaid's statement to employeePerry and others in her department on July I that AssistantSuperintendent Smith had sent word that the employeeswere not to talk about the Union and that if anyone washeard discussing the subject the employee would beordered "to punch [her] time card [and] go home." (5)Supervisor Victor Sharp's interrogation of employee Ruthearly in May about the employee's activities which wasfollowed by his warning that the employees would have to"be careful." (6) Sharp's interrogation of Ruth about amonth later as to whether the latter was solicitingauthorization cards on "company time" and the threat hethereupon voiced to the employee "you could be fired forthat."6(7) Supervisor James H. Vaughn's comment toemployee Ruth, late in June and during a conversationabout the union campaign, wherein Vaughn told Ruth that6 Prior to the onset of the Union's campaign there was no rule in effectthat barred solicitation at the Respondent's plant. Employee discussion ofthe campaign clearly constituted protected concerted activity, provided itdid not interfere with production. Hambre Hombre Enterprises, Inc.. d/b/aPanchito's, 228 NLRB 136 (1977). Moreover, in the situation here involved.the strictures of Smith, McQuaid, and Sharp as to the employees' use of"company time" did not distinguish between working time and breaktime,and obviously applied throughout the entire shift while an employee was"clocked in" and on the plant premises. In holding such a rule invalid thehe would "hate to see you ruin yourself' and that "if thistime the Union did come in, Jim Rollyson would closedown." And (8) Supervisor Vaughn's interrogation ofemployee Cremeans on June 30 as to whether Ruth "hadtried to force [Cremeans] to sign a union card."The complaint also alleged that in his speech to theemployees on June 18, President Rollyson offered to adjustemployee grievances in an effort to encourage them toabandon the Union. This point was not argued in theGeneral Counsel's brief and appears to have been aban-doned. In any event, it is now found that Rollyson'scomments to the employees are not subject to theconstruction which would support the aforesaid allegation.Cf. F.C.F. Papers, Inc., a Division of The Mead Corporation,211 NLRB 657 (1974).D. The Termination of Roger D. Ruth and theRespondent's Alleged Violation of Section 8(a)(3);Findings and Conclusions With Respect TheretoRuth was initially employed in August 1975 as a laborerin the slider department. He remained there under thesupervision of Victor Sharp until a week before histermination when he was given a 25-cent-an-hour raise andtransferred to the night shift in the paint shop underSupervisor James H. Vaughn.Plant Superintendent Wilson acknowledged that Super-visor Sharp never complained about Ruth's work record inthe slider department. Supervisor Vaughn, who had Ruthunder his jurisdiction on the evening shift for the last fewdays of his employment, testified that he thought it was tothe Company's advantage "to keep the good employees-and [Ruth ] was a pretty good one."As found earlier herein, Ruth was the prime organizer ofthe Union's campaign at the Respondent's plant, andduring the course of May and June he secured approxi-mately 45 signed authorization cards from his coworkers.There was no dispute as to company knowledge of Ruth'sunion activities. Superintendent Wilson testified that"everybody knew [about] that." On June 18, undercircumstances described earlier, Ruth himself told Presi-dent Rollyson that he was trying to get a union in the plant.At the hearing, the Respondent stipulated that it hadknown of Ruth's union sympathies from approximately themiddle of May.As found above, Ruth's organizational efforts did notpass without comment by his superiors. In mid-May,Supervisor Sharp, in discussing Ruth's activities, admon-ished the employee that he "could be fired" for "passingcards on company time." Late in June Supervisor JamesVaughn, his new foreman, after injecting the subject of theunion campaign into a conversation, cautioned Ruth thathe would "hate to see you ruin yourself' and told Ruth thatBoard has stated "'company time,' like 'working hours' is undulyambiguous and tends to connote all paid time from the beginning to the endof the work shift, and can easily be interpreted as a restriction on solicitationduring breaktime or other periods when employees are compensatedalthough not actively at work." Florida Steel Corporation, 215 NLRB 97, 98-99 (1974), enfd. as to this point, 529 F.2d 1225, 1230-31 (C.A. 5, 1976). Seealso Essex International, Inc., 211 NLRB 749, 750 (1974); Stewart-WarnerCorporation, 215 NLRB 219, 225 (1974): The Ohio Masonic Hone, 205NLRB 357 (1973).425 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"if this time the Union did come in, Jim Rollyson wouldclose down."Late in the month of June, Superintendent Wilsonoffered to transfer Ruth to a job on the evening shift inwhat was known as the paint shop. The latter asked Wilsonfor a raise, but the superintendent told him that the job wasnot one for which a raise was authorized. However, Wilsonpromised to discuss the matter with President Rollyson.Shortly thereafter the superintendent told Ruth that hewould be granted a 25-cent-an-hour increase and that hewould begin work on the evening shift on or about June 24.Ruth's new duties required that he handle and cut glasspanes under the immediate direction of Charlotte Pierceand the general supervision of James H. Vaughn. In thisresponsibility he was to be assisted by another young man,James Cremeans, who was assigned to work with Ruth. Itwas undenied that early in the period that Ruth was on thenew job he was complimented by Pierce who told him thatshe liked the way he was performing his job. EmployeeCremeans testified that, on the third night that he and Ruthwere on duty, Supervisor Pierce complimented both ofthem on the results of their work. Supervisor Vaughnacknowledged that shortly after Ruth's arrival in hisdepartment he was very favorably impressed with Ruth'sperformance which he described as "excellent." Accordingto Vaughn, he voiced his admiration for the new employeeby telling Supervisor Pierce, "Charlotte ... I think we'vegot us a good one." Vaughn added that he was particularlyimpressed with Ruth because on the evening shift he hadhad "a few [employees] that hadn't been too good."Nevertheless, on the following Wednesday, June 30, PlantSuperintendent Wilson terminated Ruth. The facts inconnection with this action are set forth below.At or about 10:30 on the evening of June 30, Wilsonsummoned Ruth to his office where the employee wasconfronted by Wilson, the latter's assistant, Smith, andSupervisors Vaughn and Pierce. According to Ruth'scredible testimony, Wilson opened the discussion with thestatement "we've had some complaints about you back inthe plant." Ruth then asked "You mean about the union?"and Wilson answered in the affirmative. The superinten-dent then asked Ruth whether he was satisfied with his joband the employee answered that he was not, that he did notlike either the hours or the work. Wilson thereuponcharged that Ruth had been dissatisfied since the first dayhe had come to work for the Company. This comment wascontradicted by Ruth who asserted that he had beensatisfied when he was working in the slider departmentwhere he had been for many months before his assignmentto the night shift. Wilson then asked the employee what hethought should be done and Ruth replied "Either transferme or fire me." Wilson's response was "That's what we'regoing to do."At this point, Wilson brought up several allegedcomplaints about the employee's job performance. Thus,Wilson asserted that Ruth had not reported for work on thepreceding Friday evening until 11 p.m. This was correctand when Ruth came to the plant on that occasionSupervisor Vaughn questioned him about his tardy arrival.However, Ruth's response at the time, and in his testimonyat the hearing, was that Smith, the assistant superintendent,had given him permission to come in late. Vaughn testifiedthat he did nothing about the matter on the Friday night inquestion because Smith had just begun his vacation at thatparticular time and it was impossible to confirm Ruth'saccount of his conversation with the assistant superinten-dent. At the hearing, Smith acknowledged that when Ruthfirst requested permission to be off he had given hispermission but qualified it with the comment that he(Smith) would first have to talk with Supervisor Pierceabout the matter. According to Smith, Pierce at first agreedthat she would not need Ruth during the first part of theshift, but later changed her mind and concluded that Ruthwould be needed. Smith conceded, however, that thereafterhe failed to relay this message to Ruth and left the matterwith Pierce. At the hearing, Superintendent Wilsonacknowledged that at the conference on June 25, and afterSmith, Ruth, Pierce, and Vaughn had described theirrecollection of the event, "They all agreed ...that [theproblem about Ruth's late arrival] was a misunderstand-ing."7During the conference which Wilson conducted on thelast night of Ruth's employment he also read statementsfrom Pierce and Vaughn about breakage of glass whileRuth was on duty. Ruth testified that these complaints hadnever been brought to his attention. Vaughn acknowledgedthat he had never informed Ruth that he had registered awritten complaint against him. Cremeans, who was hisassistant, testified that all the work was current while Ruthwas there and that on the third of the 5 nights that Ruthwas in the department Supervisor Pierce complimentedboth of them with the statement that they "had the [glass]racks looking nice again."At the hearing, Pierce testified that on one particularevening she asked Ruth why all the glass had not been cutand that Ruth told her that it was because Cremeans hadbecome ill during the shift and that he [Ruth] had had totake his assistant home. Later, in her testimony, Pierceacknowledged that, notwithstanding her purported con-cern about Ruth's whereabouts, she had never checked onthe matter with Cremeans.As found above, at the outset of his conference withRuth, Superintendent Wilson stated that he had hadcomplaints about Ruth in the plant and when Ruthinquired as to whether the complaints were about his unionactivities Wilson answered in the affirmative. SupervisorPierce testified that earlier that particular evening, twoother employees, Steve Abrams and Mark Culbertson,complained to her about Ruth having accompanied theminto the plant restroom and solicited their signatures onauthorization cards. According to Pierce, she reported theincident to Superintendent Wilson, who was still at theplant, and suggested that he speak to Ruth about thematter. This, of course, was before the conference whichWilson summoned later that evening. At the hearing,Wilson denied that he had talked with Abrams andCulbertson until after Ruth's discharge. Wilson's denial,however, was not credible and it was contradicted not onlyI The quotation is from Wilson's testimony.426 ROLLYSON ALUMINUM PRODUCTS, INC.by the testimony of Supervisor Pierce but also by his ownpretrial affidavit wherein he averred that Abrams andCulbertson were called to his office immediately before heheld the conference at which Ruth was discharged.At the hearing, the Respondent contended that Ruth quithis employment when he answered Superintendent Wil-son's question as to what should be done with him bycommenting "either transfer me or fire me." Ruth,however, credibly testified that thereafter and on theassumption that he was being terminated, he asked Wilsonthe reason for his discharge so that he would have anexplanation for the unemployment office. It was undeniedthat Wilson answered Ruth by telling him that he was notrequired to give a reason and that his response to thatquestion would be made only to the unemployment bureauwhen it initiated the customary official inquiry. Ruth'stestimony as to the closing moments of the meeting issupported by the testimony of Supervisor Pierce. Accord-ing to her, Assistant Superintendent Smith concluded theconference by telling Ruth "you better seek other employ-ment." It is now found that, contrary to the Respondent'sassertion, the evidence is clear that Ruth was involuntarilyterminated by Superintendent Wilson on the evening ofJune 30.It was undenied that on the morning of July I, severalemployees on the day shift asked Supervisor Victor Sharp,for whom Ruth had once worked, why the latter had beendischarged. Employee Glenna Crum credibly testified thatwhen she asked Sharp this question he told her that Ruthhad been dismissed for "handing out union cards oncompany time." Employee Janet McClasky crediblytestified that when Sharp was asked this question his replywas that Ruth had been discharged for "trying to give twocompany men union cards." Sharp did not deny orcontradict any of the foregoing testimony and acknowl-edged that he had responded to the employee questionsabout Ruth's discharge by stating that the action hadresulted "Probably because of his union activities."Employee Sandra Lee Perry testified that about the sametime, Catherine McQuaid, her supervisor, told her and theother employees in the single hung department that "She[McQuaid] felt sure that [Ruth's discharge] had more to dowith the Union than anything else." Perry's testimony wascredible and it was never denied or contradicted.8McQuaid was never called to testify.See sec. I I of the handbook which reads, in relevant part, as follows:I. All promotions or transfers to a different classification ordepartment are made on probation for a period up to sixty (60) days.2. During this probationary period, the company may return theemployee to his former job with no loss ofseniority. (Emphasis supplied.)Concluding FindingsThe General Counsel alleges, and the Respondentdenies, that Ruth's termination was discriminatory. On thefacts set forth above it is now found that the GeneralCounsel has established by a preponderance of theevidence that his allegation as to Ruth is well founded.Ruth had had a good work record throughout hisemployment with the Respondent and, immediately afterhis transfer to the paint shop and for the first few days,both Vaughn and Pierce were fulsome in their praise of hiswork there. Suddenly, and without warning to the employ-ee that his job was in jeopardy, the plant superintendentheld a conference with Ruth at which the employee wasinformed, in the presence of the assistant superintendentand Ruth's two supervisors, that Wilson had been hearingprotests in the shop about Ruth's union activities. From thecredible testimony of Ruth, as well as that of SupervisorPierce and the comments of Supervisor Sharp the nextmorning, it is evident that Wilson was referring to thecomplaints of Abrams and Culbertson. NotwithstandingWilson's denial at the hearing, it is clear that he met withthe two last named employees immediately before thedischarge interview with Ruth. And the following morning,Sharp was telling the employees on his shift that Ruth wasdismissed for "trying to give two company men unioncards."The Respondent's own employees' handbook providesthat after an employee is promoted or transferred he maybe returned to his old job at any time within 60 days.9Superintendent Wilson offered Ruth no such option.Notwithstanding the fact that Ruth had been a goodemployee and had been given a pay increase only 4 daysearlier, Wilson summarily dismissed him without any priorwarning, immediately after having met with Abrams andCulbertson, the latter being employees that Sharp charac-terized as "two company men" who protested when Ruthfollowed them into the men's room at the plant to urge thatthey sign union authorization cards.In view of the Respondent's antiunion background, asmanifested by the numerous violations of Section 8(aX)(),set forth earlier herein, Ruth's prominence in the organiza-tional campaign, the Respondent's admitted knowledge ofRuth's union activities, his good work record, and the lackof any warning that his work had suddenly becomeunsatisfactory, it is now found that the primary reason forRuth's precipitate discharge was his prominence in thedrive to organize the Respondent's employees.'0Accord-'o "The abruptness of a discharge and its timing are persuasive evidenceas to motivation." N.LR.B. v. Montgomery Ward& Co., Inc., 242 F.2d 497,502 (C.A. 2, 1957) cert. denied 355 U.S. 829 (1957).427 DECISIONS OF NATIONAL LABOR RELATIONS BOARDingly, I conclude and find that by his termination theRespondent violated Section 8(a)(3) and (1) of the Act.'Case 9-RC-11604E. The Challenged BallotsThe election in Case 9-RC-11604 was conducted onSeptember 30, 1976.12 Out of approximately 116 eligiblevoters, 45 cast valid votes for, and 50 cast valid votesagainst, the petitioning union. There were 18 challengedballots and no void ballots. After a preliminary investiga-tion the Regional Director concluded that since theeligibility of a substantial number of the challenged votersdepended on whether they possessed supervisory authorityand, in the case of Roger D. Ruth on the issue of whetherhe had been discriminatorily terminated, the hearing on theaforesaid challenges should be consolidated with thehearing on the allegations of the complaint in Case 9-CA-10470. An order consolidating the cases was issued onOctober 26, 1976. The findings as to the challenges, basedon the testimony developed at the hearing, are set forthbelow.1. The eligibility of Roger D. RuthThe ballot of Roger D. Ruth was challenged by theBoard agent, pursuant to the instructions set forth in theRegional Director's Decision and Direction of Election.As found earlier herein, Ruth was discriminatorilyterminated on June 30, 1976. But for the Respondent'sunfair labor practices, presumptively, he would have beenat work at the time of the election. Consequently, it is nowfound that he was eligible to vote on September 30, 1976,and that his ballot should be opened and counted.2. The "crew leaders"The ballots of Thomas E. Smith, Catherine McQuaid,Charlotte Pierce, Victor Sharp, James Vaughn, ShirleyCaines, Lloyd Daniel, Claude Howard, Joanna Jenkins,John Jones, Kenneth Lawson, Eugene Lykins, and ClydePennington were challenged by the Petitioner and/or theBoard agent on the ground that they were supervisors. Allwere classed as "crew leaders" by the Respondent. Asfound earlier in this decision, Smith was the assistantsuperintendent with substantial supervisory responsibili-ties. It was also found that McQuaid, Pierce, Sharp, andVaughn had, and exercised, supervisorial authority withinthe meaning of Section 2(11) of the Act. Furthermore, it" At the hearing, the Respondent proffered certain testimony byemployee James Cremeans to the effect that at some point shortly before hisdischarge Ruth told Cremeans that he was hoping the Company woulddischarge him so that he could sue the Respondent and thereby bring in theUnion. Ruth denied this testimony in its entirety. Ruth was a young manonly 19 years of age. Supervisor Pierce testified that late in June she learnedthat he had become engaged to be married. At the time of his termination,he had just been promoted to a job where he could make more money thanhe had been earning. In view of those circumstances it would seem mostunlikely at such a point in his affairs he would seek to provoke the Companyinto discharging him for the sake of initiating a lawsuit. In any event,Cremeans' testimony in this connection was most unpersuasive and Ruth'sdenial that he ever had such a conversation with Cremeans is foundcredible.The Respondent also offered in evidence a decision of the Ohio Bureau ofwas found that the "crew leaders" as a group are, in effect,departmental supervisors and that they have the status ofsupervisors within the meaning of the Act. Consequently, itis now found that none of the above named was eligible tovote.3. Palmer, Randles, Lynd, and MooreThe Petitioner challenged the ballots of Dale Palmer andCletus Randles on the ground that they were supervisors.At the hearing, however, the Petitioner offered no evidenceto establish that Palmer and Randles held such status.Consequently, it must be assumed that they are no morethan employees. As such, they are members of theappropriate unit and their ballots should be opened andcounted.The Petitioner also challenged the ballot of Ronald Lyndon the basis that he was a clerical employee and the ballotof Howard Moore on the ground that he worked outsidethe plant. At the hearing, the General Counsel's representa-tive stated that at the representation hearing Lynd hadbeen classified as a repairman and Moore as a utility man.In the decision and direction of election the RegionalDirector specifically found that the repairmen'3and theutility man should be included in the unit. Although thePetitioner challenged the ballots of Lynd and Moore, at thehearing in the instant matter, the Petitioner offered noevidence on this issue. Accordingly, as found earlier in thedecision and direction of election, it is now found thatLynd and Moore are members of the appropriate unit andthat their ballots should be opened and counted.Having found that Roger D. Ruth, Dale Palmer, CletusRandles, Ronald Lynd, and Howard Moore were eligibleto vote in the election on September 30, 1976, it will berecommended that Case 9-RC-11604 be remanded to theRegional Director for Region 9, for the purpose of openingand counting the ballots of the aforesaid employees.Thereafter the Regional Director will issue a revised tallyof the ballots and take whatever other action is indicatedby the results of that tally.CONCLUSIONS OF LAW1. The Respondent is engaged in commerce and theUnion is a labor organization within the meaning of theAct.2. By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isEmployment Services wherein a referee of that state agency found that Ruthwas ineligible for unemployment benefits on the ground that he had beendischarged for just cause. No transcript or record of that proceeding,however, was offered. The decision of the Administrative Law Judge in thepresent matter must be based upon an independent consideration andevaluation of the evidence received in the unfair labor practice proceeding.It is on the latter that the findings set forth above have been made. See:N. LR.B. v. Tennessee Packers, Inc., Frosty Morn Division, 339 F.2d 203, 204(C.A. 6, 1964); N.LR.B. v. Pacific Intermountain Express Company, er al.,228 F.2d 170, 176 (C.A. 8, 1955); and Supreme Dyeing & Finishing Corp., 147NLRB 1094, 1095, fn. 1(1964).12 The petition was filed on July 19, 1976.i3 At the time of the representation hearing the Respondent employedtwo repairmen.428 ROLLYSON ALUMINUM PRODUCMS, INC.engaging, in unfair labor practices within the meaning ofSection 8(a)( ) of the Act.3. By discriminatorily terminating Roger D. Ruth onJune 30, 1976, the Respondent violated Section 8(a)(3) ofthe Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5. The Respondent has not engaged in violations ofSection 8(a)(l) of the Act, or in any violations of the Act,other than as herein specifically found.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, it will be recommended thatthe Respondent be ordered to cease and desist therefromand to take certain affirmative action designed to effectu-ate the policies of the Act.Having found that the Respondent discriminatorilyterminated Roger D. Ruth on June 30, 1976, 1 willrecommend that the Respondent be ordered to offer Ruthimmediate and full reinstatement to his former job withoutprejudice to his seniority or other rights and privileges, andmake him whole for any loss of earnings he may havesuffered from the time of his termination to the date of theRespondent's offer of reinstatement. The backpay for theforegoing employee shall be computed in accordance withthe formula approved in F. W. Woolworth Company, 90NLRB 289 (1950), with interest computed in the mannerand amount prescribed in Isis Plumbing & Heating Co., 138NLRB 716, 717-721 (1962). It will also be recommendedthat the Respondent be required to preserve and makeavailable to the Board, or its agents, on request, payrolland other records to facilitate the computation of backpaydue. Finally, the Respondent should be required to post theconventional notice.As the unfair labor practices committed by the Respon-dent are of a character striking at the root of employeerights safeguarded by the Act, it will be recommended thatthe said Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed inSection 7 of the Act. N.L.R.B.v. Entwistle Mfg. Co., 120F.2d 532, 536 (C.A. 4, 1941).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 14The Respondent, Rollyson Aluminum Products, Inc.,Sheridan, Ohio, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discharging employees, or otherwise discriminatingin any manner with respect to their tenure of employmentor any term or condition of employment, because ofactivity on behalf of, or membership in, Shopmen's LocalUnion No. 819 of the International Association of Bridge,Structual and Ornamental Iron Workers, AFL-CIO, orany other labor organization.(b) Interrogating any employee concerning that individu-al's union activity, in a manner constituting a violation ofSection 8(aX 1) of the Act.(c) Threatening its employees with loss of jobs or closingits business if a majority become members of, or assist, alabor organization.(d) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, join, or assist any labor organization,to bargain collectively through representatives of their ownchoosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer to Roger D. Ruth immediate and full reinstate-ment to his former job or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole in the manner set forth in the section of this decisionentitled "The Remedy."(b) Preserve, and upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary, or appropriate, to analyze the amount ofbackpay due.(c) Post at its plant in Sheridan, Ohio, copies of theattached notice marked "Appendix."15Copies of saidnotice, on forms provided by the Regional Director forRegion 9, after being duly signed by the Respondent'sauthorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto ensure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.IT IS FURTHER ORDERED that Case 9-RC-11604 beremanded to the Regional Director for Region 9 for thepurpose of opening and counting the ballots of Roger D.Ruth, Dale Palmer, Cletus Randles, Ronald Lynd, andHoward Moore. Thereafter the Regional Director will issuea revised tally of the ballots and take whatever other actionis indicated by the results of that tally.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges any unfair labor practices, other than asherein specifically found.14 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.'s In the event the Board's Order is enforced by a Judgment of theUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Shopmen'sLocal Union No. 819 of the International Associationof Bridge, Structural and Ornamental Iron Workers,AFL-CIO, or any other union, by discharging, layingoff, or otherwise discriminating against our employeesbecause of their union or concerted activities.WE WILL NOT interrogate any employee concerningthat individual's union activity in a manner constitutinga violation of Section 8(a)(1) of the Act.WE WILL NOT threaten our employees with theclosing of our business if a majority become membersof, or assist, a labor organization.WE WILL NOT in any other manner, interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist theabove-named Union, or any other labor organization,to bargain collectively through representatives of theirown choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all suchactivities.WE WILL offer to Roger D. Ruth immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges,and we WILL make him whole for any loss he may havesuffered because of our discrimination.ROLLYSON ALUMINUMPRODUCTS, INC.430